Title: To Alexander Hamilton from John Shute, 14 May 1799
From: Shute, John
To: Hamilton, Alexander


          
            Sir
            May 14, 1799
          
          I take the freedom of reminding you respecting the Conversation we had relative to a Commission in the Army of the United States; should I be appointed it will be immaterial whether I serve in this or any other State—It will bestow a particular favour if the General would make an early application to the Secretary at War and will be ever Gratefully remembered by Yours with Sentiments of Respect—
          
            John Shute
          
          
            May 14th. 1799—
          
          Alexr. Hamilton Esqr—
        